Citation Nr: 1015004	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  04-05 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
seasonal allergies/rhinitis, and if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
respiratory condition, claimed as asthma and asbestosis, and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to 
November 1995.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The Board remanded the claims to the RO in February 2009 so 
that additional development of the evidence could be 
conducted.  

The Board also, as part of its February 2009 remand, sought 
to develop additional evidence concerning claims for 
entitlement to service connection for a right knee disorder 
and for tinnitus.  Following the February 2009 remand, the 
RO, in July 2009, granted service connection for right ankle 
strain residuals and for tinnitus.  This appeal, as relating 
to these two claims, is therefore no longer before the Board 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain an additional medical opinion.

As noted above, the Board remanded these claims in February 
2009.  At that time the Board noted that the report of an 
August 2006 VA examination found that the Veteran's seasonal 
allergies/rhinitis and respiratory condition occurred during 
the Veteran's active service.  However, the Board added that 
the examiner did not provide an adequate statement of reasons 
and bases for his conclusion that the above-listed conditions 
began during the Veteran's active service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  Therefore, the Board requested that an examination, 
based on a review of the record and focusing on the 
relationship, if any, between the Veteran's period of active 
service and his seasonal allergies/rhinitis and respiratory 
condition, be conducted.  

The Board's February 2009 remand requested that 

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any right knee 
disorder, seasonal allergies/rhinitis, 
respiratory condition or tinnitus that 
may be present.  [The Board 
parenthetically notes that, as indicated 
in the INTRODUCTION section above, 
service connection for a right knee 
disorder and for tinnitus was granted by 
the RO in July 2009, following the 
February 2009 remand.]  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records.  The 
examiner should then provide an opinion 
as to whether it is at least as likely as 
not that the veteran's right knee 
disorder, seasonal allergies/rhinitis, 
respiratory condition and tinnitus are 
causally or etiologically related to his 
active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)


A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

This ordered examination was conducted in April 2009.  Review 
of the examination report shows that the Veteran provided a 
history of serving in the Gulf War from December 1990 to June 
1991 and, during that time, being exposed to oil smoke and 
other environmental pollutants.  He added that while in the 
desert he began to experience shortness of breath and 
wheezing which worsened with physical activity.  The Veteran 
was noted to have been diagnosed with asthma and allergic 
rhinitis in approximately August 2008 and was at that time 
started on albuterol inhalers and Claritin.  The Veteran was 
also noted to require systemic steroid pulses approximately 
two times a year in the spring and fall related to 
environmental allergens which exacerbated his asthma.  

The report acknowledged that the examiner was to supply an 
opinion as to whether it was "at least as likely as not" 
that the Veteran's seasonal allergies/rhinitis and 
respiratory condition were casually or etiologically related 
to his active service.  Concerning the Veteran's claimed 
seasonal allergies/rhinitis, the examiner supplied a 
diagnosis of allergic rhinitis.  The examiner commented that

I cannot confidently associated his 
exposure to environmental toxins while in 
Iraq to his current diagnosis of allergic 
rhinitis.  However, I cannot exclude the 
possibility that exposure to 
environmental toxins while in Iraq is 
somehow related to his current problem 
with environmental allergens as 
manifested by his allergic rhinitis.  
Therefore, giving an opinion on this 
matter would be resorting to mere 
speculation on my part.

The examiner also supplied a diagnosis of history of asthma 
with no evidence of obstructive pulmonary disease on most 
recent "PFT's" (pulmonary function tests) (conducted on May 
18, 2009).  The examiner additionally commented that

The patient reports that he has 
previously been given a diagnosis of 
asthma and has had problems with wheezing 
worst when his allergic rhinitis is 
flaring up (particularly in the fall and 
spring).  His most recent PFT's do not 
demonstrate any evidence of obstructive 
pulmonary disease and theree [sic] was no 
response to bronchodilator.  This may be 
in part due the fact that his symptoms 
are well controlled on oral medication 
(monteleukast) or that he is not 
currently experiencing a flareup in his 
seasonal allergies.  Nonetheless, I 
cannot definitively associate his claim 
of asthma with military service although 
it is certainly possible that exposure to 
environmental toxins could precipitate 
obstructive airway disease in a person 
who was predisposed to this condition.  I 
have found no evidence of active asthma 
based on exam and recent PFT's.  
Therefore, for me to opine on the 
relationship of his military service to 
his current diagnosis of asthma would be 
resorting to speculation.

The Board finds that the medical questions concerning whether 
the Veteran's claimed seasonal allergies/rhinitis and 
respiratory condition (claimed as asthma and asbestosis) are 
etiologically related to his active service have not been 
answered.  Namely, the examiner did not render an opinion to 
the question of "whether it [was] at least as likely as 
not" that the Veteran's seasonal allergies/rhinitis and 
respiratory condition were "casually or etiologically 
related to his active service."  As such, the development 
ordered appears to not have been sufficiently accomplished.  
Additional action is therefore required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  See also 38 C.F.R. 
§ 3.159(c)(4) (2009); cf. Mariano v. Principi, 17 Vet. App. 
305, 312 (2003) (noting that, because it is not permissible 
for VA to undertake additional development to obtain evidence 
against an appellant's case, VA must provide an adequate 
statement of reasons or bases for its decision to pursue such 
development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
In this regard, service connection generally requires more 
than a "remote possibility" or "pure speculation" about a 
connection to service but rather the connection to an event, 
injury, or disease in service should be at least as likely as 
a connection between the claimed disorder and some other 
cause or factor occurring outside of service.  38 C.F.R. 
§ 3.102 (noting that "reasonable doubt" is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Board also finds particularly noteworthy findings 
enunciated by the United States Court of Appeals for Veterans 
Claims (Court) in a recent decision, Jones v. Shinseki, No. 
07-3060, slip op. at 5, 10 (U.S. Vet. App. March 25, 2010).  
In this case, the principal issue before the Court was 
whether VA fulfilled its duty to assist by obtaining two VA 
medical examinations in which the examiners concluded that 
they were unable to render an opinion whether there was a 
causal link between service and the appellant's current 
disabilities without resorting "to mere speculation."

In Jones, the Court indicated that

[I]t is not persuaded by the appellant's 
argument that VA must proceed through 
multiple iterations of repetitive medical 
examinations until it obtains a 
conclusive opinion or formally declares 
that further examinations would be 
futile.  Nevertheless, it must be clear, 
from some combination of the examiner's 
opinion and Board's analysis of the 
record, that the examiner has not invoked 
the phrase "without resort to mere 
speculation" as a substitute for the 
full consideration of all pertinent and 
available medical facts to which a 
claimant is entitled.

The Court also noted that

        In general, it must be clear on the 
record that the inability to opine on 
questions of diagnosis and etiology is 
not the first impression of an uninformed 
examiner, but rather an assessment 
arrived at after all due diligence in 
seeking relevant medical information that 
may have bearing on the requested 
opinion.  As the Secretary has 
acknowledged, this requirement inheres in 
the statutory equipoise rule as 
interpreted by the implementing 
regulation.  See 38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102 ("When, after careful 
consideration of all procurable and 
assembled data, a reasonable doubt arises 
. . . such doubt will be resolved in 
favor of the claimant."  (emphasis 
added)).
        
The Court in Jones also found that
        
Thus, before the Board can rely on an 
examiner's conclusion that an etiology 
opinion would be speculative, the 
examiner must explain the basis for such 
an opinion or the basis must otherwise be 
apparent in the Board's review of the 
evidence.  Cf. Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007) (a medical 
opinion "must support its conclusion 
with an analysis that the Board can 
consider and weigh against contrary 
opinions").



The Board observes that while the medical record includes 
many private medical records the examiner who conducted the 
April 2009 VA examination noted that he did not review 
private medical records.  Also, while the examiner observed 
that he found no evidence of active asthma based on the 
examination findings and the recent PFT's, the Board does 
observe that a VA primary care follow-up treatment note, 
dated about six weeks later in June 2009, included a 
diagnosis of asthma.  Of course, this subsequently-provided 
diagnosis of asthma does go to impugn the accuracy of the 
diagnosis provided by the VA examiner in April 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any seasonal 
allergies/rhinitis and respiratory 
condition (to include asthma and 
asbestosis) that may be present.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records, to 
include the Veteran's service treatment 
records, as well as "all procurable and 
assembled data" associated with the 
claims file.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
claimed seasonal allergies/rhinitis 
and/or respiratory condition (to include 
asthma and asbestosis) are causally or 
etiologically related to his active 
service.

NOTE:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.


A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
In addition, the examiner must explain 
the basis for any and all provided 
opinions.  Since it is important "that 
each disability be viewed in relation to 
its history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any VA examination scheduled and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  The RO should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered action 
is determined to have not been undertaken 
or to have been taken in a deficient 
manner, appropriate corrective action 
must be taken.  See Stegall.


4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the Veteran until he is notified. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

